Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the initial office action based on the application filed on 2/21/2020. Claims 1-8 as originally filed are considered here.

Election/Restrictions
Applicant’s election of Invention I, including claims 1-7 in the reply filed on 4/9/2022 is acknowledged. This application is in condition for allowance except for the presence of claim 8 directed to method which is non-elected without traverse.  Accordingly, claim 8 has been cancelled.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed on 3/19/2020. 

Information Disclosure Statement
The Information Disclosure Statements filed on 2/21/2020 have been considered. 

Oath/Declaration
The oath or declaration filed on 2/21/2020 is acceptable.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel claim 8.

Allowable Subject Matter
Claims 1-7 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-7 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 that recites a semiconductor device particularly with a first conductive connection region of the second conductive type, disposed in the second semiconductor region between the second trench contact section and the plurality of first trench contact sections, the first conductive connection region having a resistivity lower than a resistivity of the second semiconductor region, and electrically connecting the plurality of first trench contact sections to the second trench contact section in combination with other elements of the claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
 US-20120199900: The invention teaches related device yet fail to teach or suggest a first conductive connection region of the second conductive type, disposed in the second semiconductor region between the second trench contact section and the plurality of first trench contact sections, the first conductive connection region having a resistivity lower than a resistivity of the second semiconductor region, and electrically connecting the plurality of first trench contact sections to the second trench contact section as in the claimed device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELIM U AHMED whose telephone number is (571)270-5025.  The examiner can normally be reached on Increased Flex Schedule. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SELIM U AHMED/Primary Examiner, Art Unit 2896